Territory of Michigan sept term 1814.
The Jurors of the United States for the Territory of Michigan upon their oath present That, Thomas Sargeant late of the Town of Detroit commonly called the City of Detroit in the district of Detroit and Territory of Michigan Yeoman on the twenty fifth day of March one thousand eight hundred fourteen with force and arms at the Town aforesaid in the district and Territory aforesaid in and upon one Louis Charles Boit—(then being a deputy Marshall for the Territory of Michigan in the peace of God and said Territory then and there being, and in the due Execution of his office then and there also being) did make an assault and him the sd Louis then and there did beat wound and ill treat so that his life was greatly dispared of and other Wrongs to the said Isaac then and there did to the great damage of the sd Louis and against the peace and dignity of the United States and the Territory of Michigan. And the Jurors upon their oath do further present, That the said Thomas Sargeant on the said twenty fifth day of March in the Year aforesaid with force and arms at the Town of Detroit in the Territory and District aforesaid, in and upon the said Louis Charles Boit, in the peace of God and said Territory, then and there being did make an assault, and him the said Louis then and there did beat wound and ill treat, so that his life was greatly dispaired of and other Wrongs to the said Louis then and there did to the great damage of him the said Louis and against the peace and dignity of the United States of America and the Territory of Michigan. Chas Larned
Atty Gen1 M. Terry